DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 9, 11, 12 and 14 thru 17 have been entered into the record.  Claims 2, 10 and 13 have been cancelled.
Response to Amendment
The amendments to the drawings and the specification overcome the drawing and specification objections from the previous office action (3/8/2022).  The drawing and specification objections are withdrawn.
Response to Arguments
Applicant's arguments filed 4/25/2022 regarding claim 17 have been fully considered but they are not persuasive.   Claim 17 is a combination of the claims 1, 3 and 4 from the claims of 8/31/2021.  The applicant's main argument is that “Tanaka Cannot be Modified with the Teachings of Zhang” (4/25/2022 argument pages 23 and 24).  The examiner respectfully disagrees.  The applicant argues that the processing time require by the combination of Tanaka and Zhang would not allow for proper airbag deployment in Tanaka.  In Tanaka, the passengers are monitored to make sure that they are in the proper position/posture for the airbag to deploy.  The passengers are monitored before the airbag is needed, so the prevention of airbag deployment occurs before the moment of a potential airbag deployment.  In order to save the processing time in Tanaka, the passenger posture/position is determined beforehand and the processing requires only a go/no-go for deployment.  The system would not detect a crash, and then decide to monitor the passenger to determine their position.  That would take too much time and be unsafe.  A person of ordinary skill in the art would understand that passenger monitoring would be continuous and in real-time so the airbag deployment would not be delayed.  The detection of the hip and shoulder locations of Zhang would occur continuously and the processing would be done prior to an airbag deployment decision in Tanaka.  By detecting passenger positions (including hip and shoulder positions) before any crash, the system would complete the image processing of the passenger and provide a deployment decision as a yes or no flag.  The airbag deployment decision time of Tanaka would be the same as the airbag deployment decision time of the combination of Tanaka and Zhang.  Based on the above response to the argument and the below rejection, the rejection of claim 17 is recited as the same as the previously combined rejections of claims 1, 3 and 4 (office action of 3/8/2022).
Applicant’s arguments, see page 20, filed 4/25/2022, with respect to the claimed "passenger location being out of a seat boundary for a predetermined time period" of amended independent claims 1 and 9 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1, 3, 4, 6 thru 9, 11, 12 and 14 thru 16 of 3/8/2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al German Patent Application Publication Number DE 19814691 A (translation referenced for citations from previously provided reference) in view of Zhang et al Patent Application Publication Number 2019/0171871 A1.
Regarding claim 17 Tanaka et al teach the claimed system for detecting and mitigating an unsafe condition in a vehicle, a system for determining the security of an occupant (abstract), the system is arranged in a motor vehicle (page 7 and Figure 1), the system comprising:
the claimed image sensor to generate and output image data of one or more seats in a cabin of the vehicle, “the occupant sensor 1 is formed by combining a multi-stage photosensitive IC (chip) 10 composed of four pairs of photosensor assemblies with imaging lenses 21 and 22” (page 8 and Figure 2), the occupant sensor 1 is installed in the vehicle (Figure 1), and detects the vehicle seat (Figure 22a and Figure 23c), “an occupant sensor 1 is arranged in a central location on the roof or in the sky of the motor vehicle 3” (page 7), a distance measuring processor 101 and an occupant recognition processor or occupant discrimination processor 102  are connected to an output connection of the occupant sensor 1 (page 7 and Figure 1), and “In operation, an image of the occupant 2 is generated by the occupant sensor 1 , the z. B. generates four linear (line-shaped) fields of view or measuring ranges R1, R2, R3 and R4, which are related to the occupant 2 or directed at its position, and generates output signals that represent a plurality of sections of the occupant 2 , which in the respective facial fields are arranged. The distance measuring processor 101 processes the output signals generated by the occupant sensor 1 to provide patterns which represent the distance distributions and which are then compared with model patterns which have already been stored in advance in the occupant identification processor or occupant discrimination processor 102 . The occupant discrimination processor 102 thus not only detects the presence of an occupant, but also their position or posture.” (page 7); and
the claimed processing system connected to the image sensor and including at least one processor, “The distance measuring processor 101 processes the output signals generated by the occupant sensor 1 to provide patterns which represent the distance distributions and which are then compared with model patterns which have already been stored in advance in the occupant identification processor or occupant discrimination processor 102 . The occupant discrimination processor 102 thus not only detects the presence of an occupant, but also their position or posture.” (page 7 and Figure 1), and “A central processing unit (central processing unit) 201 receives a signal indicating the occupant's posture determined by the occupant discrimination processor 102 . Furthermore, the central processing unit 201 also receives an output signal which is generated by a seat sensor 204 which, for. B. determines whether an occupant is sitting or a seat is occupied or not.” (page 7), the system configured to:
the claimed receive the image data from the image sensor, “distance measuring processor 101 processes the output signals generated by the occupant sensor 1” (page 7), and “The sensor (1) produces an image, which represents the different positions of the occupants in the linear fields of vision (R1-R4), which are monitored by the at least one pair of linear photo sensor systems (11, 12). A distance measuring processor (101), which from the image produced by the sensor (1), determines a distance distribution and an occupant judgment processor (102), which from the determined distance distribution, draws out an extracted pattern.” (abstract);
the claimed process the image data to determine a location of at least on passenger in the cabin, “The occupant discrimination processor 102 thus not only detects the presence of an occupant, but also their position or posture.” (page 7), and the positions of the occupant include normal, leaning forward and standing  using the information from occupant sensor 1 (Figures 22 and 23, and page 2), the seat of the vehicle or near the seat in the vehicle in the interior is located in the cabin of the vehicle;
the claimed detect that the passenger is located outside of the seat based on the determined location of the passenger in the cabin, “FIG. 23 (c) is a perspective view showing a vehicle seat and a child standing in front of the seat in the vehicle, that is, in the passenger compartment, and FIG. 23 (c) 'is a side view corresponding to Fig. 23 (c).” (Figure 23c and page 2), and “The pattern of the distance distribution in the visual fields R1, R2 and R3 in a case in which a child stands in front of the vehicle seat shows a convex course, whereas the pattern of the distance distribution in the visual field R4 has a concave course in this case. In this context, "convex shape" means that the distance distribution pattern protrudes forward from its opposite end portions, whereas the term "concave shape" or "concave shape" means that the spacing pattern starts out protrudes downward or rearward from its opposite end portions or bulges downward. The determination device 1051 in the determination section 105 checks the courses of the distance distribution patterns in the respective visual fields, and the comparator 1052 compares these patterns with model patterns which are stored in the memory 1053. It is consequently possible to narrow the range or the number of model patterns for the distance distributions in the pattern matching check.” (page 14), the determination of a passenger standing in front of the seat equates to the claimed passenger located outside of the seat and still be in the cabin; and
the claimed operate a component of the vehicle in a predefined manner in response to detecting that the passenger is located outside of the seat, “The central processing unit 201 then, when the airbag is to be inflated, issues a command to an inflator 203 , whereupon the inflator 203 begins to inflate an airbag housed in a storage section located near the vehicle seat. is provided.” (page 8), “a processor that determines the position of the occupant or a shape of the object in that Distance distribution patterns with a variety of model patterns for distance distributions are compared, so that this inflates the airbag or determines whether the Airbag is inflated or not, depending on the posture of the occupant or the shape of the object is controllable” (page 6), the determination to not inflate or not activate the airbag equates to the claimed operate a component in a predefined manner, the prevention equates to the predefined manner, the passenger standing in front of the seat (Figure 23c) equates to the claimed detecting that the passenger of outside of the seat in the cabin.
Tanaka et al do not teach the claimed estimate hip location of each passenger and determine the respective passenger location point as a midpoint between the estimated hip locations, and the claimed estimate shoulder location of each passenger and determine the respective passenger location point as a midpoint between the estimated shoulder locations.  Zhang et al teach the claimed estimate hip location of each passenger and the claimed estimate shoulder location of each passenger, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint location, may be defined relative to, e.g., the points corresponding to the body's head, shoulders, and/or hips” P[0081], and “a machine-learning model may be trained to process an image and output keypoint detections that estimate the locations of predetermined joints of interest (e.g., ankles, hip joints, knees, structural joints, etc.)” P[0112]; and the claimed determine the respective passenger location point as a midpoint between the estimated hip locations, “each transformed coordinate (x′, y′) in r(S), which continues to indicate a joint location, may be defined relative to, e.g., the points corresponding to the body's head, shoulders, and/or hips (e.g., the origin (0, 0) may be defined to be the head, the midpoint between the shoulders, the midpoint between the hips, or the midpoint between the respective midpoints of the shoulders and hips)” P[0081].  
The determination of the hip/shoulder and midpoint hip/shoulder locations of Zhang et al would be integrated into the system of Tanaka et al by provided a more detailed posture and position of the passenger in the seat or out of the seat.  The processing would take place continuously to provide the passenger location prior to possible airbag deployment.  The hip/shoulder locations would provide a greater amount of data to a database to classify the different positions, and therefore make a better determination as to the passenger position in the vehicle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system and process for determining the security of the occupant of Tanaka et al with the hip/shoulder and hip/shoulder midpoint location determination of a person of Zhang et al in order to improve the accuracy of keypoint detections used for estimating the body pose of a person depicted in an image (Zhang et al P[0112]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3, 4, 6 thru 9, 11, 12 and 14 thru 16 have been indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the amended limitations of 4/25/2022 and the accompanying arguments (pages 20 and 21) regarding independent claims 1 and 9.  The closest prior art of record is Tanaka et al German Patent Application Publication Number DE 19814691 A.  Tanaka et al disclose a system for determining security of occupant uses sensor to produce images of differing position of occupant in linear field of view evaluated by distance measuring processor and occupant judgment processor to give optimum holding.  The system for determining the holding of an occupant preferably in the seat of a motor vehicle includes a sensor, which has at least one pair of linear photo sensor systems, which respectively have a multiple of photo sensor elements.  The sensor produces an image, which represents the different positions of the occupants in the linear fields of vision, which are monitored by the at least one pair of linear photo sensor systems.  A distance measuring processor, which from the image produced by the sensor, determines a distance distribution and an occupant judgment processor, which from the determined distance distribution, draws out an extracted pattern.  This extracted pattern is then compared with a multiple of model patterns in the occupant judgment processor, so that a determined holding of the occupants or an object is determined.
In regards to claims 1 and 9, Tanaka et al, taken either individually or in combination with other prior art, fails to teach or render obvious a system and method for detecting and mitigating an unsafe condition in a vehicle.  The system including an image sensor to generate and output image data of one or more seats in a cabin of the vehicle, and a processing system operably connected to the image sensor and including at least one processor.  The processing system configured to receive the image data from the image sensor, and process the image data to determine a location of at least one passenger in the cabin.  The processing of the image data including estimating a pose of the at least one passenger to determine a respective passenger location point for each passenger of the at least one passenger.  The processing system further configured to detect that the at least one passenger is located outside of the one or more seats based on at least one of the respective passenger location points being outside of a first seat boundary of the at least one seat for a predetermined first time period.  The processing system further configured to operate at least one component of the vehicle in a predefined manner in response to detecting that the at least one passenger is located outside of the one or more seats.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662